Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2016

                                     No. 04-16-00662-CV

  Melissa FUENTES, Individually, and as Next Friend of Victor Robert Fuentes and Isabella
                           Elaine Fuentes, Minor Plaintiffs,
                                       Appellant

                                               v.

                            TEXAS MUTUAL INSURANCE CO.,
                                      Appellee

                  From the 112th Judicial District Court, Sutton County, Texas
                                     Trial Court No. 5910
                           Honorable Pedro Gomez, Judge Presiding


                                        ORDER
       The trial court signed a final order on May 18, 2016. Appellants timely filed a motion for
new trial on June 7, 2016. See TEX. R. CIV. P. 306a, 329b(a); Williams v. Flores, 88 S.W.3d 631,
632 (Tex. 2002).
       Appellants’ notice of appeal was due on August 16, 2016. See TEX. R. APP. P. 26.1(a);
Lane Bank Equip. Co. v. Smith S. Equip., Inc., 10 S.W.3d 308, 310 (Tex. 2000). A motion for
extension of time to file a notice of appeal was due on August 31, 2016. See TEX. R. APP. P.
26.3; Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex. 2003) (per curiam). See generally Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is necessarily
implied when an appellant acting in good faith files a [notice of appeal] beyond the time allowed
by Rule [26.1], but within the fifteen-day period in which the appellant would be entitled to
move to extend the filing deadline under Rule [26.3].” (emphasis added)).
        Appellants filed an amended motion for new trial on August 11, 2016. See Moritz v.
Preiss, 121 S.W.3d 715, 720 (Tex. 2003) (“[A]n amended motion for new trial filed more than
thirty days after the trial court signs a final judgment is untimely.”).
       Appellants’ notice of appeal was filed on October 10, 2016.
        We ORDER Appellants to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Verburgt, 959 S.W.2d at 617 (“[O]nce the period for granting a motion for extension of
time under Rule [26.3] has passed, a party can no longer invoke the appellate court’s
jurisdiction.”). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court